DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 1, with respect to the language “a power conversion device coupled to a first coil through a capacitor”, “a first coil” and “a capacitor” are claimed inferentially and are not affirmatively recited as elements of the claimed apparatus.  It is therefore unclear whether “a first coil” and “a capacitor” are required elements of the claimed apparatus or are structures merely functionally related to the claimed apparatus.  Clarification is required so that the scope of the claim is clear.  For purposes of the present examination, “a first coil” and “a capacitor” are treated as required elements of the claimed invention.  Claims 2-9 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0117755 to Muratov et al. (Muratov).

	Regarding claim 1, Muratov discloses an apparatus comprising:
	a power conversion device coupled to a first coil through a capacitor (Muratov, e.g., Fig. 1 and paragraphs 29-33, at least inverter 3 of drive circuit 7; also see Fig. 3C and paragraph 41 showing a differential (full-bridge) configuration in which inverter 3 is implemented by transistors Q1-Q4; note in Fig. 3C that first coil in form of transmit coil 10 represented by inductor LRES is coupled to inverter 3 through a capacitor, e.g., CRES1 or CRES2 or CRES3); and
	a controller configured to operate in a magnetic detection mode (Muratov, e.g., Fig. 1 and paragraphs 29-33 and Fig. 2 and paragraphs 34-40, at least controller 5 configured to operate in a magnetic detection mode by implementing foreign object detection process of Fig. 2), wherein in the magnetic detection mode, the controller applies an excitation to the capacitor and the first coil through the power conversion device (Muratov, e.g., Fig. 1 and paragraphs 29-33 and Fig. 2 and paragraphs 34-40, at least controller 5 configured to operate in a magnetic detection mode by implementing foreign object detection process of Fig. 2; controller 5 may control a signal generator 9 to drive the inverter 3 with signals of a selected wireless power transmission frequency; step S1 of Fig. 2), and detects a signal having a resonant attenuation envelope (Muratov, e.g., Fig. 1 and paragraphs 29-33 and Fig. 2 and paragraphs 34-40, at least controller 5 configured to operate in a magnetic detection mode by implementing foreign object detection process of Fig. 2; temporal characteristic of the decay of the resonance is measured; steps S2-S3 of Fig. 2; measurement(s) may be made by controller 5, which may include suitable measurement circuitry, or a separate measurement circuit; any suitable parameters may be measured, such as the current or voltage, for example), and wherein the controller is configured to determine whether an object is magnetically coupled to the first coil based on a plurality of parameters of the resonant attenuation envelope (Muratov, e.g., Fig. 1 and paragraphs 29-33 and Fig. 2 and paragraphs 34-40, since the rate of decay of the resonance is different depending on whether or not a foreign object 20 is present, the temporal characteristic of the resonance decay can be analyzed to determine whether or not a foreign object 20 is present; step S4 of Fig. 2; also see Figs. 12-13 and paragraphs 57-58; note equations for Q which utilize a plurality of parameters of the resonant attenuation envelope, e.g., time-based voltage measurements/samples, frequency; note Q may be used to determine presence of a foreign conductive element; additionally or in the alternative, see paragraph 56, a decay time of the resonance decay may be measured; measurement of decay time is necessarily based on a plurality of parameters of the resonant attenuation envelope, e.g., amplitudes of the envelope at different time points).

	Regarding claim 2, Muratov discloses wherein: the power conversion device is a full-bridge converter (Muratov, e.g., Fig. 3C and paragraph 41).

	Regarding claim 3, Muratov discloses wherein: the controller is configured to determine whether the object is magnetically coupled to the first coil based on an attenuation coefficient and a resonant frequency of the resonant attenuation envelope (Muratov, e.g., Fig. 1 and paragraphs 29-33 and Fig. 2 and paragraphs 34-40, since the rate of decay of the resonance is different depending on whether or not a foreign object 20 is present, the temporal characteristic of the resonance decay can be analyzed to determine whether or not a foreign object 20 is present; step S4 of Fig. 2; also see Figs. 12-13 and paragraphs 57-58; note equations for Q which utilize a plurality of parameters of the resonant attenuation envelope, e.g., time-based voltage measurements/samples, frequency; note Q may be used to determine presence of a foreign conductive element; note in Muratov’s equations for Q at paragraphs 57-58 that quantities V(t2)/V(t1) and V(n)/V(0) are attenuation coefficients; also note that Q equation at paragraph 57 is based on resonant frequency ω; also note that Q equation at paragraph 58 is implicitly dependent on resonant frequency ω because location of peaks of the waveform is dependent on resonant frequency).

	Regarding claim 6, Muratov discloses wherein: the first coil is configured to be magnetically coupled to a second coil, and wherein: the first coil is a transmitter coil of a wireless power transfer system; and the second coil is a receiver coil of the wireless power transfer system (see Muratov as applied to claim 1, Fig. 1, in wireless power system 100 transmit coil 10 is configured to be magnetically coupled to receiver coil 12).

	Regarding claim 9, Muratov discloses wherein: the signal is detected from a current flowing into a resonant tank formed by the capacitor and the first coil (Muratov, e.g., Fig. 3C and paragraph 41, first coil in form of transmit coil 10 represented by inductor LRES is coupled to inverter 3 through a capacitor, e.g., CRES1 or CRES2 or CRES3; with at least inductor LRES and CRES1 and/or CRES2 forming a tank circuit; also see Fig. 6 and paragraph 46, current through inductor LRES is shown as waveform 62).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Muratov.

	Regarding claim 4, Muratov discloses:
	a first power converter configured to provide power for the power conversion device (Muratov, e.g., Fig. 1, regulated voltage source 2 providing power to at least inverter 3 of drive circuit 7); and
	wherein the first power converter powered by a input power source (Muratov, e.g., Fig. 1, Muratov’s regulated voltage source 2 is necessarily powered by an input power source).

	In Muratov’s arrangement of Fig. 1, wireless power transmitter 1 (which contains Muratov’s regulated voltage source 2 and controller 5) is shown as receiving power from a single source.  Although Muratov does not explicitly disclose in Fig. 1 how the controller 5 receives power, one of ordinary skill in the art would appreciate that controller 5 necessarily receives power from a power source.  Moreover, one of ordinary skill in the art would appreciate that DC supply voltage requirements for Muratov’s inverter 3 (e.g., VDC in full-bridge configuration of Fig. 3C, such as 8VDC, see, e.g., paragraph 46) will be different than DC supply voltage requirements for Muratov’s controller 5, e.g., a processor (Muratov, e.g., paragraph 59).  In this regard, the examiner notes that typical processor core voltages (e.g., 1.5VDC or less) are significantly lower than Muratov’s 8VDC example for supplying full-bridge configuration of Fig. 3C.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Muratov to include a second power converter configured to provide power for the controller, with the second power converter being fed by the same input power source supplying power to Muratov’s first power converter (e.g., regulated voltage source 2).  In this way, the input power source supplying power to Muratov’s regulated voltage source 2 can be suitably adjusted/regulated to meet the specific power requirements of Muratov’s controller 5.  Moreover, regarding the language “wherein the first power converter and the second power converter are powered by a same input power source”, the examiner notes that the input power source is not affirmatively recited as an element of the claimed apparatus and merely relates to a manner in which the first and second converters are used.  Accordingly, this language does not carry patentable weight.

	Regarding claim 5, Muratov as applied to claim 4 discloses wherein: the second power converter is a low power converter configured to provide bias power for the controller (see Muratov as applied to claim 4, the second power converter provides power for the controller 5 and therefore provides bias power for the controller 5; one of ordinary skill in the art would appreciate that in Muratov as applied to claim 4, the power consumed by the controller 5 is lower than the power supplied by the regulated voltage source 2 to the inverter 3).  Muratov as applied to claim 4 is not relied upon as explicitly disclosing that the second power converter is a low power buck converter.  The examiner takes Official notice of the fact that buck/step-down converter topologies for supplying DC power to electrical devices, including controllers/processors, was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Muratov such that the second power converter is a low power buck converter at least in view of the well-known and recognized utility of such devices for supplying DC operating power to devices.  Additionally, or in the alternative, the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that the second power converter is a low-power buck converter does not patentably define over Muratov as applied to claim 4.

Claims 7-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muratov in view of US 2017/0237290 to Bakker et al. (Bakker).

	Regarding claim 7, Muratov is not relied upon as explicitly disclosing wherein:
	prior to operating in the magnetic detection mode, the controller is configured to operate in a sleep mode, and wherein:
		a duration of the sleep mode is in a range of about 100 milliseconds to about 10 seconds; and
		a duration of the magnetic detection mode is in a range of about 1 millisecond to about 50 milliseconds.

	In related art, Bakker discloses prior to operating in the magnetic detection mode, the controller is configured to operate in a sleep mode (Bakker, e.g., Figs. 2, 3B and paragraphs 47-48, transition from sleep mode 218 to receiver search mode 202), and wherein: a duration of the sleep mode is in a range of about 100 milliseconds to about 10 seconds (Bakker, e.g., Figs. 2, 3B and paragraphs 47-48, time period 220 of sleep mode 218 may be approximately 500 ms), and a duration of the magnetic detection mode is in a range of about 1 millisecond to about 50 milliseconds (Bakker, e.g., Figs. 2, 3B and paragraphs 47-48, scan period 346 of receiver search 202 may be approximately 50 ms, and in the event that that no receiver or object is detected controller 106 transitions to sleep mode 218 or remains in sleep mode 218).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Muratov such that wherein: prior to operating in the magnetic detection mode, the controller is configured to operate in a sleep mode, and wherein: a duration of the sleep mode is in a range of about 100 milliseconds to about 10 seconds; and a duration of the magnetic detection mode is in a range of about 1 millisecond to about 50 milliseconds.  In this way, in the manner disclosed by Bakker, when a foreign object is present and the receiver is not present, the wireless power transmitter can enter a sleep mode to reduce or eliminate the risk of transferring the wireless power to the foreign object (Bakker, e.g., paragraph 22).

	Regarding claim 8, Muratov in view of Bakker discloses wherein: the duration of the sleep mode is at least ten times greater than the duration of the magnetic detection mode (see Muratov in view of Bakker as applied to claim 7, Bakker, e.g., paragraph 48, time period 220 of sleep mode 218 may be approximately 500 ms and scan period 346 of receiver search 202 may be approximately 50 ms).

	Regarding claim 10, Muratov discloses a method comprising:
	configuring a controller of a wireless power transfer system to operate in mode, wherein the wireless power transfer system comprises a power stage connected to a first coil through a capacitor (Muratov, e.g., Fig. 1 and paragraphs 29-33 and Fig. 2 and paragraphs 34-40, at least controller 5 configured to implement foreign object detection process of Fig. 2; at least inverter 3 of drive circuit 7 (Fig. 1) is a power stage of a wireless power transfer system; also see Fig. 3C and paragraph 41 showing a differential (full-bridge) configuration in which inverter 3 is implemented by transistors Q1-Q4; note in Fig. 3C that first coil in form of transmit coil 10 represented by inductor LRES is coupled to inverter 3 through a capacitor, e.g., CRES1 or CRES2 or CRES3; also see step S5 of Fig. 2 and paragraphs 39-40, if the measured quality factor differs from that of the receiver by more than a threshold amount (indicating the possible presence of a foreign conductive object or the absence of a known wireless receiver) wireless power transmission is inhibited);
	configuring the controller of the wireless power transfer system to operate in a magnetic detection mode, wherein in the magnetic detection mode, the controller applies an excitation to the capacitor and the first coil through the power stage (Muratov, e.g., Fig. 1 and paragraphs 29-33 and Fig. 2 and paragraphs 34-40, at least controller 5 configured to operate in a magnetic detection mode by implementing foreign object detection process of Fig. 2; controller 5 may control a signal generator 9 to drive the inverter 3 with signals of a selected wireless power transmission frequency; step S1 of Fig. 2);
	detecting a signal having a resonant attenuation envelope, wherein the signal is generated by the capacitor and the first coil in response to the excitation (Muratov, e.g., Fig. 1 and paragraphs 29-33 and Fig. 2 and paragraphs 34-40, at least controller 5 configured to operate in a magnetic detection mode by implementing foreign object detection process of Fig. 2; temporal characteristic of the decay of the resonance is measured; steps S2-S3 of Fig. 2; measurement(s) may be made by controller 5, which may include suitable measurement circuitry, or a separate measurement circuit; any suitable parameters may be measured, such as the current or voltage, for example); and
	determining whether an object is magnetically coupled to the first coil based on a plurality of parameters of the resonant attenuation envelope (Muratov, e.g., Fig. 1 and paragraphs 29-33 and Fig. 2 and paragraphs 34-40, since the rate of decay of the resonance is different depending on whether or not a foreign object 20 is present, the temporal characteristic of the resonance decay can be analyzed to determine whether or not a foreign object 20 is present; step S4 of Fig. 2; also see Figs. 12-13 and paragraphs 57-58; note equations for Q which utilize a plurality of parameters of the resonant attenuation envelope, e.g., time-based voltage measurements/samples, frequency; note Q may be used to determine presence of a foreign conductive element or the presence of a known wireless receiver; additionally or in the alternative, see paragraph 56, a decay time of the resonance decay may be measured; measurement of decay time is necessarily based on a plurality of parameters of the resonant attenuation envelope, e.g., amplitudes of the envelope at different time points; Muratov therefore determines whether an object, e.g., a known wireless receiver, is magnetically coupled to the first coil based on a plurality of parameters of the resonant attenuation envelope).

	Muratov is not relied upon as explicitly disclosing that the inhibited mode (e.g., step S5 of Fig. 2) is a sleep mode.  One of ordinary skill in the art would nonetheless understand that Muratov inhibited mode is temporary, i.e., wireless power transfer will be permitted/enabled one the condition that caused the inhibited mode (e.g., presence of a foreign conductive object) is resolved.  In related art, Bakker discloses configuring a controller of a wireless power transfer system to operate in a sleep mode (Bakker, e.g., Figs. 2, 3B and paragraphs 47-48, transition to sleep mode 218 from receiver search mode 202, and vice versa, time period 220 of sleep mode 218 may be approximately 500 ms, scan period 346 of receiver search 202 may be approximately 50 ms, and in the event that that no receiver or object is detected controller 106 transitions to sleep mode 218 or remains in sleep mode 218).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Muratov such that Muratov’s inhibited mode is a sleep mode.  In this way, in the manner disclosed by Bakker, when a foreign object is present and a known wireless receiver is not present, the wireless power transmitter can enter a sleep mode to reduce or eliminate the risk of transferring the wireless power to the foreign object (Bakker, e.g., paragraph 22).

	Regarding claim 11, Muratov in view of Bakker discloses after finding that the object is magnetically coupled to the first coil, configuring the wireless power transfer system to operate in an active mode, wherein during the active mode, power is transferred between the first coil and a second coil, and wherein the second coil is part of the object (see Muratov in view of Bakker as applied to claim 10, Fig. 2, step S5 and paragraphs 39-40, when quality factor Q is within acceptable range indicating presence of known wireless power receiver, wireless power transfer is enabled).

	Regarding claim 12, Muratov in view of Bakker discloses determining whether the object is magnetically coupled to the first coil based on an attenuation coefficient and a resonant frequency of the resonant attenuation envelope (see Muratov in view of Bakker as applied to claim 10, Muratov, e.g., Fig. 1 and paragraphs 29-33 and Fig. 2 and paragraphs 34-40, since the rate of decay of the resonance is different depending on whether or not a foreign object 20 is present, the temporal characteristic of the resonance decay can be analyzed to determine whether or not a foreign object 20 is present; step S4 of Fig. 2; also see Figs. 12-13 and paragraphs 57-58; note equations for Q which utilize a plurality of parameters of the resonant attenuation envelope, e.g., time-based voltage measurements/samples, frequency; note Q may be used to determine presence of a foreign conductive element or the presence of a known wireless receiver; note in Muratov’s equations for Q at paragraphs 57-58 that quantities V(t2)/V(t1) and V(n)/V(0) are attenuation coefficients; also note that Q equation at paragraph 57 is based on resonant frequency ω; also note that Q equation at paragraph 58 is implicitly dependent on resonant frequency ω because location of peaks of the waveform is dependent on resonant frequency).

	Regarding claim 13, Muratov in view of Bakker discloses in the magnetic detection mode, applying a plurality of voltage pulses to a resonant tank formed by the first coil and the capacitor; and sensing a current flowing through the resonant tank, wherein the signal having the resonant attenuation envelope is obtained based on a waveform of the current flowing through the resonant tank (see Muratov in view of Bakker as applied to claim 10, Muratov, e.g., Fig. 3C and paragraph 41, first coil in form of transmit coil 10 represented by inductor LRES is coupled to inverter 3 through a capacitor, e.g., CRES1 or CRES2 or CRES3; with at least inductor LRES and CRES1 and/or CRES2 forming a tank circuit; also see Fig. 6 and paragraph 46, current through inductor LRES is shown as waveform 62).

	Regarding claim 14, Muratov in view of Bakker discloses determining an attenuation coefficient of the resonant attenuation envelope based on the waveform of the current flowing through the resonant tank; and determining a resonant frequency of the resonant attenuation envelope based on the waveform of the current flowing through the resonant tank (see Muratov in view of Bakker as applied to claim 13, Muratov, e.g., Fig. 1 and paragraphs 29-33 and Fig. 2 and paragraphs 34-40, since the rate of decay of the resonance is different depending on whether or not a foreign object 20 is present, the temporal characteristic of the resonance decay can be analyzed to determine whether or not a foreign object 20 is present; step S4 of Fig. 2; also see Figs. 12-13 and paragraphs 57-58; note equations for Q which utilize a plurality of parameters of the resonant attenuation envelope, e.g., time-based voltage measurements/samples, frequency; note Q may be used to determine presence of a foreign conductive element or the presence of a known wireless receiver; note in Muratov’s equations for Q at paragraphs 57-58 that quantities V(t2)/V(t1) and V(n)/V(0) are attenuation coefficients; also note that Q equation at paragraph 57 is based on resonant frequency ω; also note that Q equation at paragraph 58 is implicitly dependent on resonant frequency ω because location of peaks of the waveform is dependent on resonant frequency).

	Regarding claim 15, Muratov in view of Bakker discloses in the magnetic detection mode, applying a plurality of voltage pulses to a resonant tank formed by the first coil and the capacitor; and sensing a voltage across the capacitor of the resonant tank, wherein the signal having the resonant attenuation envelope is obtained based on a waveform of the voltage across the capacitor of the resonant tank (see Muratov in view of Bakker as applied to claim 10, Muratov, e.g., Fig. 3C and paragraph 41, first coil in form of transmit coil 10 represented by inductor LRES is coupled to inverter 3 through a capacitor, e.g., CRES1 or CRES2 or CRES3; with at least inductor LRES and CRES1 and/or CRES2 and/or CRES3 forming a tank circuit; in Fig. 3C, voltage measured across CRES3).

	Regarding claim 16, Muratov discloses a method comprising:
	configuring a wireless power transfer system to operate in mode to reduce a quiescent current of the wireless power transfer system (Muratov, e.g., Fig. 1 and paragraphs 29-33 and Fig. 2 and paragraphs 34-40, at least controller 5 configured to implement foreign object detection process of Fig. 2; at least inverter 3 of drive circuit 7 (Fig. 1) is a power stage of a wireless power transfer system; also see Fig. 3C and paragraph 41 showing a differential (full-bridge) configuration in which inverter 3 is implemented by transistors Q1-Q4; note in Fig. 3C that first coil in form of transmit coil 10 represented by inductor LRES is coupled to inverter 3 through a capacitor, e.g., CRES1 or CRES2 or CRES3; also see step S5 of Fig. 2 and paragraphs 39-40, if the measured quality factor differs from that of the receiver by more than a threshold amount (indicating the possible presence of a foreign conductive object or the absence of a known wireless receiver) wireless power transmission is inhibited);
	configuring the wireless power transfer system to operate in a magnetic detection mode, wherein in the magnetic detection mode, an excitation is applied to a resonant tank of the wireless power transfer system (Muratov, e.g., Fig. 1 and paragraphs 29-33 and Fig. 2 and paragraphs 34-40, at least controller 5 configured to operate in a magnetic detection mode by implementing foreign object detection process of Fig. 2; controller 5 may control a signal generator 9 to drive the inverter 3 with signals of a selected wireless power transmission frequency; step S1 of Fig. 2; Fig. 3C, at least inductor LRES and CRES1 and/or CRES2 and/or CRES3 forming a tank circuit; also see Fig. 6 and paragraph 46, note excitation waveform 61 includes a plurality of square wave voltage pulses);
	detecting a signal having a resonant attenuation envelope, wherein the signal is generated by the resonant tank (Muratov, e.g., Fig. 1 and paragraphs 29-33 and Fig. 2 and paragraphs 34-40, at least controller 5 configured to operate in a magnetic detection mode by implementing foreign object detection process of Fig. 2; temporal characteristic of the decay of the resonance is measured; steps S2-S3 of Fig. 2; measurement(s) may be made by controller 5, which may include suitable measurement circuitry, or a separate measurement circuit; any suitable parameters may be measured, such as the current or voltage, for example); and
	configuring the wireless power transfer system to operate in an active mode after finding an object is magnetically coupled to the wireless power transfer system (see Muratov, e.g., Fig. 2, step S5 and paragraphs 39-40, when quality factor Q is within acceptable range indicating presence of known wireless power receiver, wireless power transfer is enabled).

	Muratov is not relied upon as explicitly disclosing that the inhibited mode (e.g., step S5 of Fig. 2) is a sleep mode.  One of ordinary skill in the art would nonetheless understand that Muratov inhibited mode is temporary, i.e., wireless power transfer will be permitted/enabled one the condition that caused the inhibited mode (e.g., presence of a foreign conductive object) is resolved.  In related art, Bakker discloses configuring a controller of a wireless power transfer system to operate in a sleep mode (Bakker, e.g., Figs. 2, 3B and paragraphs 47-48, transition to sleep mode 218 from receiver search mode 202, and vice versa, time period 220 of sleep mode 218 may be approximately 500 ms, scan period 346 of receiver search 202 may be approximately 50 ms, and in the event that that no receiver or object is detected controller 106 transitions to sleep mode 218 or remains in sleep mode 218).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Muratov such that Muratov’s inhibited mode is a sleep mode.  In this way, in the manner disclosed by Bakker, when a foreign object is present and a known wireless receiver is not present, the wireless power transmitter can enter a sleep mode to reduce or eliminate the risk of transferring the wireless power to the foreign object (Bakker, e.g., paragraph 22).

	Regarding claim 17, Muratov in view of Bakker discloses wherein the wireless power transfer system comprises:
	the resonant tank comprising a resonant capacitor and a first coil (see Muratov in view of Bakker as applied to claim 16, Muratov, e.g., Fig. 3C, at least inductor LRES and CRES1 and/or CRES2 and/or CRES3 forming a tank circuit);
	a power stage connected to the resonant tank (see Muratov in view of Bakker as applied to claim 16, Muratov, e.g., Fig. 1 and paragraphs 29-33 and Fig. 2 and paragraphs 34-40, at least controller 5 configured to implement foreign object detection process of Fig. 2; at least inverter 3 of drive circuit 7 (Fig. 1) is a power stage of a wireless power transfer system);
	a controller configured to determine whether the object is magnetically coupled to the first coil (see Muratov in view of Bakker as applied to claim 16, Muratov, e.g., Fig. 1 and paragraphs 29-33 and Fig. 2 and paragraphs 34-40, at least controller 5 configured to implement foreign object detection process of Fig. 2; at least inverter 3 of drive circuit 7 (Fig. 1) is a power stage of a wireless power transfer system);
	a first power converter configured to provide power for the power stage (see Muratov in view of Bakker as applied to claim 16, Muratov, e.g., Fig. 1, regulated voltage source 2 providing power to at least inverter 3 of drive circuit 7); and
	wherein the first power converter powered by a input power source (see Muratov in view of Bakker as applied to claim 16, Muratov, e.g., Fig. 1, Muratov’s regulated voltage source 2 is necessarily powered by an input power source).

	In Muratov’s arrangement of Fig. 1, wireless power transmitter 1 (which contains Muratov’s regulated voltage source 2 and controller 5) is shown as receiving power from a single source.  Although Muratov does not explicitly disclose in Fig. 1 how the controller 5 receives power, one of ordinary skill in the art would appreciate that controller 5 necessarily receives power from a power source.  Moreover, one of ordinary skill in the art would appreciate that DC supply voltage requirements for Muratov’s inverter 3 (e.g., VDC in full-bridge configuration of Fig. 3C, such as 8VDC, see, e.g., paragraph 46) will be different than DC supply voltage requirements for Muratov’s controller 5, e.g., a processor (Muratov, e.g., paragraph 59).  In this regard, the examiner notes that typical processor core voltages (e.g., 1.5VDC or less) are significantly lower than Muratov’s 8VDC example for supplying full-bridge configuration of Fig. 3C.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Muratov in view of Bakker to include a second power converter configured to provide power for the controller, with the second power converter being fed by the same input power source supplying power to Muratov’s first power converter (e.g., regulated voltage source 2).  In this way, the input power source supplying power to Muratov’s regulated voltage source 2 can be suitably adjusted/regulated to meet the specific power requirements of Muratov’s controller 5.

	Regarding claim 18, Muratov in view of Bakker discloses wherein: the power stage is a full-bridge power converterthe first power converter and the second power converter are non-isolated power converters.  The examiner takes Official notice of the fact that use of non-isolated converter topologies, e.g., buck converters, buck-boost converters, for supplying DC power to electrical devices, including controllers/processors, was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Muratov such that the first power converter and the second power converter are non-isolated power converters, e.g., buck converters or buck-boost converters, at least in view of the well-known and recognized utility of such devices for supplying DC operating power to devices.  Moreover, the use of non-isolated converter topologies would eliminate the need for isolation, e.g., using a transformer, thereby reducing component count and/or electrical losses introduced by isolation components.  Additionally, or in the alternative, the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that the first power converter and the second power converter are non-isolated power converters does not patentably define over Muratov in view of Bakker as applied to claim 18.

	Regarding claim 19, Muratov in view of Bakker discloses detecting the signal having the resonant attenuation envelope generated by the resonant capacitor and the first coil (see Muratov in view of Bakker as applied to claim 18, Muratov, e.g., Fig. 1 and paragraphs 29-33 and Fig. 2 and paragraphs 34-40, at least controller 5 configured to operate in a magnetic detection mode by implementing foreign object detection process of Fig. 2; temporal characteristic of the decay of the resonance is measured; steps S2-S3 of Fig. 2; measurement(s) may be made by controller 5, which may include suitable measurement circuitry, or a separate measurement circuit; any suitable parameters may be measured, such as the current or voltage, for example); and determining whether the object is magnetically coupled to the first coil based on an attenuation coefficient and a resonant frequency of the resonant attenuation envelope (see Muratov in view of Bakker as applied to claim 18, Muratov, e.g., Fig. 1 and paragraphs 29-33 and Fig. 2 and paragraphs 34-40, since the rate of decay of the resonance is different depending on whether or not a foreign object 20 is present, the temporal characteristic of the resonance decay can be analyzed to determine whether or not a foreign object 20 is present; step S4 of Fig. 2; also see Figs. 12-13 and paragraphs 57-58; note equations for Q which utilize a plurality of parameters of the resonant attenuation envelope, e.g., time-based voltage measurements/samples, frequency; note Q may be used to determine presence of a foreign conductive element or the presence of a known wireless receiver; additionally or in the alternative, see paragraph 56, a decay time of the resonance decay may be measured; measurement of decay time is necessarily based on a plurality of parameters of the resonant attenuation envelope, e.g., amplitudes of the envelope at different time points; Muratov therefore determines whether an object, e.g., a known wireless receiver, is magnetically coupled to the first coil based on a plurality of parameters of the resonant attenuation envelope).

	Regarding claim 20, Muratov in view of Bakker discloses wherein: the excitation comprises a plurality of magnetic detection tests (see Muratov in view of Bakker as applied to claim 16, Muratov, e.g., Fig. 6 and paragraph 46, note excitation waveform 61 includes a plurality of square wave voltage pulses, with each pulse being a magnetic detection test; see Specification as filed, e.g., paragraph 65, “Each magnetic detection test may be implemented as a voltage pulse”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	US 2019/0393732 to Oshima et al. relates to a metallic foreign object detector, a wireless power transmitting device, a wireless power receiving device, and a wireless power transmission system.
	US 2013/0257168 to Singh relates to apparatuses, systems, and methods related to detecting a foreign object that is present during inductive wireless power transfer.
	US 2015/0285926 to Oettinger relates to foreign object detection by a wireless transmitter.
	US 2017/0271908 to Li et al. relates to circuits and methods for in situ measurements of the Q-factor of a resonant tank network.
	US 2010/0084918 to Fells et al. relates to methods and apparatuses for reducing power consumption in a wireless power supply.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL R MILLER/Primary Examiner, Art Unit 2863